DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 10-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagi et al (US 5012890).

With respect to claim 1, Nagi discloses a bass reflex port for an acoustic device (fig.7; col.7 ln.18-32; open duct port #8 is a bass reflex port for acoustic device #2,3), the bass reflex port comprising: 
fig.10 #66) including an inner wall surface provided with a plurality of regions (fig.10 #65) that provide different viscous resistances in an axial direction of the tube between moving air and the inner wall surface, wherein the plurality of regions are provided along a circumferential direction of the inner wall surface and extend in the axial direction of the tubular body (col.8 ln.5-39; felt regions #65 provide an acoustic resistance to movement of air through the port #8, wherein the regions are located along a circumference of the tubular body and extend in an axial direction).

With respect to claim 2, Nagi discloses the bass reflex port according to claim 1, wherein the plurality of regions comprise materials having different viscous resistances (col.8 ln.5-29; the felt regions #65 provide a different resistance to airflow than the rigid portion #66).

With respect to claim 5, Nagi discloses the bass reflex port according to claim 1, wherein at least one of the plurality of regions extends non-parallel with the axial direction (fig.10 region #65 extends in a circumferential direction that is perpendicular to the axial direction).

With respect to claim 6, Nagi discloses the bass reflex port according to claim 1, wherein at least one of the plurality of regions extends along a wave shape in the axial direction (fig.10 region #65 extends in an axial direction of the port including a direction of traveling waves through the port).

fig.11a regions #67 change in width along the axial direction).

With respect to claim 10, Nagi discloses the bass reflex port according to claim 1, wherein the viscous resistance of the plurality of regions changes gradually at boundaries (fig.11a the width of the regions #67 changes gradually in the axial direction, thereby gradually changing the resistance in the axial direction).

With respect to claim 11, Nagi discloses an acoustic device comprising: 
an enclosure (fig.7 #6) provided with an opening (fig.7 #9); and 
a bass reflex port (fig.7 #8) arranged in the enclosure and comprising: 
a tubular body (fig.10 #66) including an inner wall surface provided with a plurality of regions (fig.10 #65) that provide different viscous resistances in an axial direction of the tube between moving air and the inner wall surface, 
wherein the plurality of regions are provided along a circumferential direction of the inner wall surface and extend in the axial direction of the tubular body (col.8 ln.5-39; felt regions #65 provide an acoustic resistance to movement of air through the port #8, wherein the regions are located along a circumference of the tubular body and extend in an axial direction), 
fig.7 tubular body #8 is fixed to enclosure #6 at opening #9).

With respect to claim 12, Nagi discloses the acoustic device according to claim 11, wherein at least one of the plurality of regions extends non-parallel with the axial direction (fig.10 region #65 extends in a circumferential direction that is perpendicular to the axial direction).

With respect to claim 13, Nagi discloses the acoustic device according to claim 11, wherein at least one of the plurality of regions extends along a wave shape in the axial direction (fig.10 region #65 extends in an axial direction of the port including a direction of traveling waves through the port).

With respect to claim 14, Nagi discloses the acoustic device according to claim 11, wherein the width in the circumferential direction of at least one of the plurality of regions changes in the axial direction (fig.11a regions #67 change in width along the axial direction).

With respect to claim 17, Nagi discloses the acoustic device according to claim 11, wherein the viscous resistance of the plurality of regions changes gradually at boundaries (fig.11a the width of the regions #67 changes gradually in the axial direction, thereby gradually changing the resistance in the axial direction).

Claim(s) 1, 3-4, 8-9, 11 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nevill (US 6019188).

With respect to claim 1, Nevill discloses a bass reflex port for an acoustic device (fig.1b; col.3 ln.21-32; port member #4 is a bass reflex port for acoustic device #5), the bass reflex port comprising: 
 a tubular body (col.3 ln.25-26 “circular cylindrical form”) including an inner wall surface (fig.1b #9) provided with a plurality of regions (fig.4a #11) that provide different viscous resistances in an axial direction of the tube between moving air and the inner wall surface, wherein the plurality of regions are provided along a circumferential direction of the inner wall surface and extend in the axial direction of the tubular body (col.3 ln.47-67; col.4 ln.1-11 indentation regions #11 are provided along the circumference of the interior surface #9 of the tubular body and extend in an axial direction, wherein the indentations #11 cause turbulent airflow which is an increase in an acoustic resistance provided by the port).

With respect to claim 3, Nevill discloses the bass reflex port according to claim 1, wherein at least one of the plurality of regions is provided with at least one of a recess or a protrusion (fig.4a #11; col.3 ln.47-55 indentations #11 are a recessed region).

With respect to claim 4, Nevill discloses the bass reflex port according to claim 3, wherein: the plurality of regions are provided with recesses or protrusions (fig.4a #11; col.3 ln.47-55 indentations #11 are recesses within a region), and the size of the recesses or protrusions is different or the number of the recesses or protrusions arranged per unit area is different (col.3 ln.47-55 indentations #11 may exhibit disorder or misaligned, therefor they may be arranged differently per unit area).

With respect to claim 8, Nevill discloses the bass reflex port according to claim 1, wherein the widths of the plurality of regions are different in the circumferential direction (col.1 ln.52-55 indentations #11 do not need to be all the same shape and size, therefor a width of the regions #11 may be different in the circumferential direction).

With respect to claim 9, Nevill discloses the bass reflex port according to claim 1, wherein the length in the axial direction or the width in the circumferential direction of at least one of the plurality of regions is different from the same of another of the plurality of regions (col.1 ln.52-55 indentations #11 do not need to be all the same shape and size, therefor a width or length of the regions #11 may be different in the circumferential and axial directions).

With respect to claim 11, Nevill discloses an acoustic device comprising: 
an enclosure (fig.1 #1) provided with an opening; and 
a bass reflex port (fig.1b #4) arranged in the enclosure and comprising: 
a tubular body (col.3 ln.25-26 “circular cylindrical form”) including an inner wall surface (fig.1b #9) provided with a plurality of regions (fig.4a #11) that provide different 
wherein the plurality of regions are provided along a circumferential direction of the inner wall surface and extend in the axial direction of the tubular body (col.3 ln.47-67; col.4 ln.1-11 indentation regions #11 are provided along the circumference of the interior surface #9 of the tubular body and extend in an axial direction, wherein the indentations #11 cause turbulent airflow which is an increase in an acoustic resistance provided by the port), 
wherein one end portion of the tubular body in the axial direction is fixed to a circumferential edge of the opening (fig.1b tubular body #4 is fixed to enclosure #1 at an opening).

With respect to claim 15, Nagi discloses the acoustic device according to claim 11, wherein the widths of the plurality of regions are different in the circumferential direction (col.1 ln.52-55 indentations #11 do not need to be all the same shape and size, therefor a width of the regions #11 may be different in the circumferential direction).

With respect to claim 16, Nagi discloses the acoustic device according to claim 11, wherein the length in the axial direction or the width in the circumferential direction of at least one of the plurality of regions is different from the same of another of the plurality of regions (col.1 ln.52-55 indentations #11 do not need to be all the same shape and size, therefor a width of the regions #11 may be different in the circumferential direction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reimert (US 20170195776 A1) discloses an earphone with a modified port.
Lage (US 20120247866 A1) discloses acoustic noise reducing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654